Title: Mary Smith Cranch to Abigail Adams, 19 January 1800
From: Cranch, Mary Smith
To: Adams, Abigail


				
					My Dear Sister
					Quincy January 19th 1800
				
				I have receiv’d two Letters from you since I wrote last. one contain’d the Border & Lace for my cap, & a cap for Mrs Norton—for which We thank you. mrs Greenleaf also for hers— how you do love to dress up your Friends! there is certainly More pleasure in it than in adorning our own Persons— we cant wear our Blue ribbons yet we are all in mourning— not a person in our Meeting house but has Some badge of Sorrow. We are as fanciful in our dress as with you. a Black ribbon through our Muffs—& ty’d in a Bow—roses upon the Shoulders & Some upon the left arm Black Bonnits & gloves & The companys Millitary dress in their uniforms with Black crape on their arms—& with Side arms, every Sunday & Sit together in the Side Gallerys. our Pulpit is hung in Black—three yards & an half of Superfine Broad clothe is put over it & drawn up each Side the

Cushin in a Festune with large Bows of Love Ribbon the corners which hang down at the edge of the frount of the Pulpit have each a large Black Tassels full of Bugles Suspended at the end of them. The Deacons Seat the frount of it is cover’d with Black Lutstring festun’d with Love Ribbon The edge of your Pew has a Band of Gauze all round it, drawn together at proper distances by knots of Love Ribbon & the lustrings cover’d with Black Flannel The clock has two large Vales put round the Frame & ty’d as we do a Looking Glass a larg Rose at the Top & a very large Bow of Gauze with ends a quarter of a yard long at the bottom Mrs Black Mr & Mrs Green-leaf & I dressd the Meeting House—& tis Said to look very elegant— but Sadly Solemn to me. the People expected a Funeral Sermon: but as we must have a Something on the 22d of next month, we thought it had better be defer’d it looks a little like praying the man thro Purgitary but as they like— I knew what you Meant, as soon as I saw the resolve of congress— it strikes every Body here in the manner it did you. So much has been done already that what remains must be flat mr whitney will be ordain’d the 5th of February exactly 45 years Since Mr wibird was— captain Beal has taken him by the Hand again & invited him to dine, & nothing can be more gracious than they all are the others will come to of course they were nothing but an echo— The Publick entertainment will be at capn. Brackets I believe. I sent out a Subcription Paper expressing the wishes of a few of us Ladies to present mr whitney with a Ministerial Gown & have colicted about 40 dollrs. already— Mr w will have no reason to complain of Us. Mrs Black Subscrib’d 4 doll. & Mrs Beal 5 doll. ambition will answer a purpose in some cases as well as generosity the old Levite is not to be overlook’d a Russel with a warm Baize lining will do him the most good— I wish I may be able to get him here that he may be in a place fit to be seen—
				Thomason Baxter has offer’d his place for 900 pounds but I cannot say free of all incumbrance, but mr Whitney feels affraid to venture So largely tis by much the cheapest place which has offer’d— I hope the Town will try to get it for him. he does not wish for so much land & they can sell the rest at any time—
				I feel very glad I can inform Mrs Brisler that her Sister Mears has recover’d Surprizingly I sent the chaise for her to ride these fine day we have had, & she gathers Strength fast She has been about her House above a fortnight
				Tell Cousen Louissa that her Bed has not been unoccupied. I went into the chamber the other day & to My Supprize found that

the counterpane was covered with Mice dung: I call’d up mrs Porter & we pull’d […] Bed to Pieces & found they had been between the […] & between the Bed & Mattress & under it. they had […] eat the Bed but had eat a handful of the […] of the Blankits & had eat the hair off a Small trunk in the closet. they came out of the Stove room— We put a cat in & Set some traps—
				I went to Boston this week & found that tho Mrs Smith had sent your Gowns She had not sent Mrs Smiths work’d one. She thought it was yours & that you would not have occation for it there & would not wish to have it, but she will send it some way or other
				I rejoice to find you have so much health this winter I have reason to be thankful for the great degree of it We have injoy’d—
				I had a Letter from Sister Peabody last week they were all well— I have not had a Letter from her before since you went away. Sister Smith complains that Louissa does Not write to her
				with Love to all believe me your affectionate Sister
				
					M Cranch
				
			